THE THIRTEENTH COURT OF APPEALS

                                   13-22-00017-CV


           THOMAS H. JOHNSON, IDA LEE, HAROLD FRED NOBLES,
       GEORGE MCNARY, MERCEDEE BRAWLEY, DONNA KAY ROBINSON,
              AND THE UNKNOWN HEIRS OF LETHIA MCNARY
                                  v.
                           DENISE NOBLES


                                  On Appeal from the
                     24th District Court of De Witt County, Texas
                         Trial Court Cause No. 21-07-25,477


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

May 19, 2022